United States Securities And Exchange Commission Washington, DC 20549 FORM 10-Q (Mark One) xQuarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR oTransition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 0-9410 Provectus Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0031917 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7327 Oak Ridge Highway Suite A, Knoxville, TN 37931 (Address of Principal Executive Offices) 866/594-5999 (Issuer's Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant:(1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(Check one): Large Accelerated FileroAccelerated Filer o Non-Accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x The number of shares outstanding of the issuer's common stock, $0.001 par value per share, as of April 23, 2010 was 78,010,255. The number of shares outstanding of the issuer's preferred stock, $0.001 par value per share, as of April 23, 2010 was 10,583,324. Transitional Small Business Disclosure Format (check one): YesoNo x Item 1.Financial Statements PROVECTUS PHARMACEUTICALS, INC. (A Development-Stage Company) CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, (Audited) Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets Equipment and Furnishings, less accumulated depreciation of $403,193 and $400,587 Patents, net of amortization of $4,943,917 and $4,776,137, respectively Other assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable – trade $ $ Accrued compensation and payroll taxes Accrued consulting expense Pension liability Other accrued expenses Total Current Liabilities Stockholders’ Equity Preferred stock; par value $.001 per share; 25,000,000 shares authorized; 10,583,324 and no shares issued and outstanding, respectively; liquidation preference $0.75 per share (in aggregate $7,937,449) Common stock; par value $.001 per share; 150,000,000 shares authorized; 72,791,241 and 67,410,226 shares issued and outstanding, respectively Paid-in capital Deficit accumulated during the development stage (70,665,938 ) (67,797,921 ) Total Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 PROVECTUS PHARMACEUTICALS, INC. (A Development-Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Cumulative Amounts from January 17, 2002 (Inception) Through March 31, 2010 Revenues OTC product revenue $ $ $ Medical device revenue Total revenues Cost of sales Gross profit Operating expenses Research and development General and administrative Amortization Total operating loss ) ) ) Gain on sale of fixed assets Loss on extinguishment of debt ) Investment income 50 Net interest expense ) Net loss $ ) ) ) Dividends on preferred stock ) Net loss applicable to common shareholders $ ) ) Basic and diluted loss per common share $ ) ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to consolidated financial statements. 3 PROVECTUS PHARMACEUTICALS, INC. (A Development-Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Preferred Stock Common Stock Number of Shares Par Value Number of Shares Par Value Paid in capital Accumulated Deficit Total Balance, at January 17 2002 $ Issuance to founding shareholders Sale of stock 50 Issuance of stock to employees Issuance of stock for services Net loss for the period from January 17, 2002 (inception) to April 23, 2002 (date of reverse merger) ) ) Balance, at April 23, 2002 $ ) $ Shares issued in reverse merger ) Issuance of stock for services Purchase and retirement of stock ) ) Stock issued for acquisition of Valley Pharmaceuticals Exercise of warrants Warrants issued in connection with convertible debt Stock and warrants issued for acquisition of Pure-ific 25 Net loss for the period from April 23, 2002 (dateof reverse merger) to December 31,2002 ) ) Balance, at December 31, 2002 $ ) $ Issuance of stock for services Issuance of warrants for services Stock to be issued for services Employee compensation from stock options Issuance of stock pursuant to Regulation S Beneficial conversion related to convertible debt Net loss for the year ended December 31, 2003 ) ) Balance, at December 31, 2003 $ ) $ Issuance of stock for services Issuance of warrants for services Exercise of warrants Employee compensation from stock options Issuance of stock pursuant to Regulation S Issuance of stock pursuant to Regulation D Beneficial conversion related to convertible debt Issuance of convertible debt with warrants Repurchase of beneficial conversion feature ) ) Net loss for the year endedDecember 31, 2004 ) ) Balance, at December 31, 2004 $ ) $ 4 Issuance of stock for services Issuance of stock for interest payable Issuance of warrants for services Issuance of warrants for contractualobligations Exercise of warrants and stock options Employee compensation from stock options Issuance of stock pursuant to Regulation D Debt conversion to common stock Issuance of warrants with convertible debt Beneficial conversion related to convertible debt Beneficial conversion related to interest expense Repurchase of beneficial conversion feature ) Net loss for the year ended 2005 ) ) Balance, at December 31, 2005 $ ) $ Issuance of stock for services Issuance of stock for interest payable Issuance of warrants for services Exercise of warrants and stock options Employee compensation from stock options Issuance of stock pursuant to Regulation D Debt conversion to common stock Beneficial conversion related to interest expense Net loss for the year ended 2006 ) ) Balance, at December 31, 2006 $ ) $ Issuance of stock for services Issuance of stock for interest payable 1 Issuance of warrants for services Exercise of warrants and stock options Employee compensation from stock options Issuance of stock pursuant to Regulation D Debt conversion to common stock Net loss for the year ended 2007 ) ) Balance, at December 31, 2007 $ ) $ Issuance of stock for services Issuance of warrants for services Exercise of warrants and stock options Employee compensation from stock options Net loss for the year ended 2008 ) ) Balance, at December 31, 2008 $ ) $ Issuance of stock for services Issuance of warrants for services Exercise of warrants and stock options Employee compensation from stock options Issuance of stock pursuant to Regulation D Net loss for the year ended 2009 ) Balance, at December 31, 2009 $ ) $ 5 Issuance of stock for services Issuance of warrants for services Exercise of warrants and stock options Issuance of common stock pursuanttoRegulation S Issuance of common stock pursuant to Regulation D Issuance of preferred stock pursuant toRegulation D Net loss for the three months ended March 31, 2010 Balance, at March 31, 2010 $ See accompanying notes to consolidated financial statements. 6 PROVECTUS PHARMACEUTICALS, INC. (A Development-Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Cumulative Amounts from January 17, 2002 (Inception) through March 31, 2010 Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization of patents Amortization of original issue discount Amortization of commitment fee Amortization of prepaid consultant expense Amortization of deferred loan costs Accretion of United States Treasury Bills (373,295 ) Loss on extinguishment of debt Loss on exercise of warrants Beneficial conversion of convertible interest Convertible interest Compensation through issuance of stock options Compensation through issuance of stock Issuance of stock for services Issuance of warrants for services Issuance of warrants for contractual obligations Gain on sale of equipment (55,075 ) (Increase) decrease in assets Prepaid expenses and other current assets (328,628 ) (32,298 ) (328,628 ) Increase (decrease) in liabilities Accounts payable (17,794 ) (132,472 ) Accrued expenses (281,427 ) Net cash used in operating activities (2,605,839 ) (1,660,436 ) (36,429,340 ) Cash Flows From Investing Activities Proceeds from sale of fixed assets Capital expenditures (67,888 ) Proceeds from investments Purchases of investments (36,637,186 ) Net cash provided by investing activities Cash Flows From Financing Activities Net proceeds from loans from stockholder Proceeds from convertible debt Net proceeds from sales of preferred stock Net proceeds from sales of common stock Proceeds from exercises of warrants and stock options Cash received in advance for pending stock transaction Cash paid to retire convertible debt (2,385,959 ) Cash paid for deferred loan costs (747,612 ) Premium paid on extinguishments of debt (170,519 ) Purchase and retirement of common stock (48,000 ) Net cash provided by financing activities 7 Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Cumulative Amounts from January 17, 2002 (Inception) through March 31, 2010 Net change in cash and cash equivalents $ $ ) $ Cash and cash equivalents, at beginning of period $ $ $ Cash and cash equivalents, at end of period $ $ $ See accompanying notes to consolidated financial statements. 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information pursuant to Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.The Company has evaluated subsequent events through the date the financial statements were issued. 2. Recapitalization and Merger Provectus Pharmaceuticals, Inc., formerly known as "Provectus Pharmaceutical, Inc." and "SPM Group, Inc.," was incorporated under Colorado law on May 1, 1978.SPM Group ceased operations in 1991, and became a development-stage company effective January 1, 1992, with the new corporate purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On April 1, 2002, SPM Group changed its name to "Provectus Pharmaceutical, Inc." and reincorporated in Nevada in preparation for a transaction with Provectus Pharmaceuticals, Inc., a privately-held Tennessee corporation ("PPI"). On April 23, 2002, an Agreement and Plan of Reorganization between Provectus Pharmaceutical and PPI was approved by the written consent of a majority of the outstanding shares of Provectus Pharmaceutical.As a result, Provectus Pharmaceuticals, Inc. issued 6,680,000 shares of common stock in exchange for all of the issued and outstanding shares of PPI.As part of the acquisition, Provectus Pharmaceutical changed its name to "Provectus Pharmaceuticals, Inc." and PPI became a wholly-owned subsidiary of Provectus.This transaction was recorded as a recapitalization of PPI. On November 19, 2002, the Company acquired Valley Pharmaceuticals, Inc., a privately-held Tennessee corporation formerly known as Photogen, Inc., by merging PPI with and into Valley and naming the surviving corporation "Xantech Pharmaceuticals, Inc." Photogen, Inc. was separated from Photogen Technologies, Inc. in a non-pro-rata split-off to some of its shareholders.The assets of Photogen, Inc. consisted primarily of the equipment and intangibles related to its therapeutic activity and were recorded at their fair value.The majority shareholders of Valley were also the majority shareholders of Provectus.Valley had no revenues prior to the transaction with the Company.By acquiring Valley, the Company acquired its intellectual property, including issued U.S. patents and patentable inventions. 3. Basic and Diluted Loss Per Common Share Basic and diluted loss per common share is computed based on the weighted average number of common shares outstanding.Loss per share excludes the impact of outstanding options and warrants and convertible preferred stock as they are antidilutive. Potential common shares excluded from the calculation at March 31, 2010 and 2009 relate to 26,521,566 and 20,976,672 from warrants, 8,623,843 and 8,848,427 from options, and 10,583,324 and zero from convertible preferred shares.Included in the weighted average number of shares outstanding are 1,585,411 common shares committed to be issued but not outstanding at March 31, 2010. 4. Equity Transactions (a)During the three months ended March 31, 2010, the Company issued 193,750 shares of common stock to consultants in exchange for services.Consulting costs charged to operations were $190,688. (b)During the three months ended March 31, 2010, the Company issued 859,833 warrants to consultants in exchange for services.Consulting costs charged to operations were $506,556.During the three months ended March 31, 2010, 1,603,360 warrants were exercised for $1,493,418 resulting in 1,584,760 common shares being issued. 18,600 of the 1,603,360 common shares issued were committed to be issued but not outstanding at March 31, 2010 and were issued in April 2010. 200,000 of the warrants exercised had an exercise price of $1.00 that was reduced to $0.75. 46,667 of the warrants exercised had an exercise price of $0.935 that was reduced to $0.8925.Additional consulting costs of $22,397 were charged to operations as a result of the reduction of the exercise price of the 246,667 warrants.350,000 warrants were exercised on a cashless basis resulting in 86,241 shares being issued.During the three months ended March 31, 2010, 563,333 warrants were forfeited. 9 (c) The Company issued 50,000 shares of common stock which were committed to be issued at December 31, 2009 to Maxim Group, LLC in January 2010. The Company issued 148,637 shares of common stock which were committed to be issued at December 31, 2009 to Network 1 Financial Securities, Inc. in March 2010.During the three months ended March 31, 2010 the Company completed a private placement transaction with a total of four accredited investors pursuant to which the Company sold a total of 250,000 shares of common stock at a purchase price of $0.75 per share, for an aggregate purchase price of $187,500.The proceeds received are for general corporate purposes.The transaction is a Regulation S offering to foreign investors as defined by Regulation S of the Securities Act.During the three months ended March 31, 2010, the Company completed a private placement transaction with accredited investors pursuant to which the Company sold a total of 1,564,683 shares of common stock at a purchase price of $0.75 to $0.80 per share, for an aggregate purchase price of $1,178,824. 1,106,250 of the 1,564,683 common shares sold were committed to be issued but not outstanding at March 31, 2010 and which were issued in April 2010.In connection with the sale of common stock, the Company also issued warrants to the investors to purchase up to 739,217 shares of common stock at an exercise price of $1.00 per share. 266,600 shares of common stock that were committed to be issued at December 31, 2009 were issued in January 2010.During the three months ended March 31, 2010, the Company paid $44,697, and has accrued $108,550 to be paid as of March 31, 2010, which was paid in April 2010 to Network 1 Financial Securities, Inc. as a placement agent for this transaction.The Company issued 45,843 shares of common stock at a fair market value of $60,971, and is committed to issue 110,625 shares of common stock at a fair market value of $164,831 to Network 1 Financial Securities, Inc. as a placement agent for this transaction.The cash costs have been off-set against the proceeds received, which are for general corporate purposes. During the three months ended March 31, 2010 the Company completed a private placement transaction with accredited investors pursuant to which the Company sold a total of 1,360,322 shares of common stock at a purchase price of $0.935 per share, for an aggregate purchase price of $1,271,901.213,904 of the 1,360,322 common shares sold were committed to be issued but not outstanding at March 31, 2010 and which were issued in April 2010. The Company paid $127,190, and is committed to issue 136,032 shares of common stock at a fair market value of $191,805 to Brewer Financial Services, LLC as a placement agent for this transaction.The cash costs have been off-set against the proceeds received, which are for general corporate purposes. During the three months ended March 31, 2010 the Company completed a private placement transaction with a total of two accredited investors pursuant to which the Company sold a total of 92,000 shares of common stock at a purchase price of $0.75 to $1.00 per share, for an aggregate purchase price of $75,250.The proceeds received are for general corporate purposes. (d) In March 2010, the Company completed a private placement transaction with accredited investors pursuant to which the Company sold a total of 10,583,324 units (the “Units”), at purchase price of $0.75 per Unit, each Unit consisting of one share of 8% convertible preferred stock, par value $.001 per share (the “8% Convertible Preferred Stock”) and a warrant to purchase one-half share of common stock, par value $.001 per share, totaling 5,291,654 warrants with an exercise price of $1.00 per share of common stock, for an aggregate amount of gross proceeds of$7,937,449. The Company paid $1,054,318, and issued 1,058,333 shares of common stock at a fair market value of $1,407,583 to Maxim Group, LLC as a placement agent for this transaction. The cash costs have been off-set against the proceeds received, which are for general corporate purposes.Dividends on the 8% Convertible Preferred Stock accrue at an annual rate of 8% of the original issue price and are payable in either cash or common stock.If the dividend is paid in common stock, the number of shares of common stock will equal the quotient of the amount of cash dividends divided by the market price of the stock on the dividend payment date.The dividends are payable quarterly on the 15th day after the quarter-end.The Company anticipates paying the dividends in common stock.The Company has a deficit and, as a result, the dividends will be recorded against additional paid-in capital.At March 31, 2010, the Company has accrued dividends of $34,794 which are included in dividends on preferred stock on the consolidated statement of operations. At the option of the holder, each share of preferred stock is convertible at any time into one share of common stock.At the option of the Company, but only after such time that the volume-weighted average price of common stock exceeds $2.25 and the average daily trading volume exceeds 150,000 shares for 30 consecutive days, the Company may convert all or a portion of the outstanding preferred stock into common stock.Each share of preferred stock is convertible into one share of common stock. At the option of the Company, but only after such time that the volume-weighted average price of common stock exceeds $2.25 and the average daily trading volume exceeds 150,000 shares for 30 consecutive days, the Company may redeem all or a portion of the outstanding preferred stock at the original issue price of $0.75 per share, plus all accrued and unpaid dividends.Prior to redemption, the holders of the preferred stock can elect to convert to common stock. Upon voluntary or involuntary liquidation, winding-up or dissolution of the Company, the holders of preferred stock will be entitled to receive out of the assets of the Company, cash in an amount equal to the original issue price of $0.75 per share plus all accrued or unpaid dividends prior to any payments made to common shareholders The proceeds received from the issuance of the preferred stock were allocated on a pro rata basis between the preferred stock and the warrants based on the fair value of the preferred stock and warrants on the date of issuance.The fair value of the preferred stock if converted on the date of issuance was greater than the pro rata value allocated to the preferred stock.As a result, a beneficial conversion amount of $8,322,790 was recorded upon issuance of the preferred stock.This beneficial conversion amount has been recorded as a deemed dividend as of March 31, 2010 and is included in dividends on preferred stock on the consolidated statement of operations. 10 5. Stock-Based Compensation The compensation cost relating to share-based payment transactions is measured based on the fair value of the equity or liability instruments issued. For purposes of estimating the fair value of each stock option on the date of grant, the Company utilized the Black-Scholes option-pricing model. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options, which have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected volatility factor of the market price of the Company’s common stock (as determined by reviewing its historical public market closing prices). Because the Company's employee stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimate, in management's opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. Included in the results for the three months ended March 31, 2010 and 2009, is $0 and $320,000, respectively, of stock-based compensation expense which relates to the fair value of stock options. 6. Related Party Transaction The Company paid a non-employee member of the Board $22,500 for consulting services performed as of March 31, 2010. 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion is intended to assist in the understanding and assessment of significant changes and trends related to our results of operations and our financial condition together with our consolidated subsidiaries.This discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto included elsewhere in this Quarterly Report on Form 10-Q.Historical results and percentage relationships set forth in the statement of operations, including trends which might appear, are not necessarily indicative of future operations. Capital Structure Our ability to continue as a going concern is reasonably assured due to our financing completed during 2009 and thus far in 2010, and warrants exercised in 2009 and thus far in 2010.Given our current rate of expenditures, we do not need to raise additional capital unless we commercialize PV-10 on our own to treat metastatic melanoma.Additionally, our existing funds are sufficient to meet what we expect to be minimal necessary expenses until 2012. We have implemented our integrated business plan, including execution of the current and next phases in clinical development of our pharmaceutical products and continued execution of research programs for new research initiatives. We intend to proceed as rapidly as possible with a licensure of our dermatology drug product candidate (PH-10) on the basis of our Phase 2 atopic dermatitis and psoriasis results, which are in process of being completed.We intend to also proceed as rapidly as possible with a majority stake asset sale and subsequent licensure of our OTC products that can be sold with a minimum of regulatory compliance and with the further development of revenue sources through a majority stake asset sale and subsequent licensing of our existing medical device, imaging, and biotech intellectual property portfolio. Although we believe that there is a reasonable basis for our expectation that we will become profitable due to both the licensure of PH-10 and the asset sale of a majority stake via a spin-out transaction of the wholly-owned subsidiaries that contain the non-core assets and subsequent licensure of our non-core products, we cannot assure you that we will be able to achieve, or maintain, a level of profitability sufficient to meet our operating expenses. Our current plans include continuing to operate with our four employees during the immediate future, but we have added two additional consultants to the two we already had, and anticipate adding two more consultants in the next 12 months. Our current plans also include minimal purchases of new property, plant and equipment, and increased research and development for additional clinical trials. Plan of Operation With the reorganization of Provectus and PPI and the acquisition and integration into the Company of Valley and Pure-ific, we believe we have obtained a unique combination of core intellectual properties and OTC and other non-core products. This combination represents the foundation for an operating company that we believe will provide both profitability and long-term growth.In 2009 and thus far in 2010, we continued to carefully control expenditures in preparation for both the licensure of PH-10 and the asset sale and licensure or spin out of our OTC products, medical device, imaging, and biotech technologies, and we will issue equity only when it makes sense and primarily for purposes of attracting strategic investors.In the longer term, we expect to continue the process of developing, testing and obtaining the approval of the U. S. Food and Drug Administration (FDA) for prescription drugs in particular. We have continued to make significant progress with the major research and development projects, most of which have been nearly completed. The Phase 2 trial in metastatic melanoma has been significantly completed, which has cost approximately $3,018,000 through March 31, 2010 and is not expected to incur additional cost.Additionally, we planned $675,000 of expenditures in 2007 and 2008 to substantially advance our work with other oncology indications which included the third group of our expanded Phase 1 breast carcinoma clinical trial.The third group of our expanded Phase 1 breast carcinoma clinical trial was completed in September 2008.Our Phase 2 psoriasis trial commenced in November 2007 and was completed in December 2009.The study was expected to cost approximately $1,725,000, of which approximately $1,678,000 was expended which closes out the study.Our Phase 2 atopic dermatitis trial commenced in May 2008 and was completed in October 2009.The cost is included in the psoriasis trial budget and actual figures.Our Phase 1 liver cancer trial commenced in October 2009 and is expected to cost approximately $629,000, of which approximately $506,000 has been expended thus far. We anticipate expending $123,000 during the remainder of 2010 after March 31, 2010 for direct clinical trial expense which includes the remaining expenditures for all projects currently planned unless we determine a Phase 3 trial in metastatic melanoma is appropriate.If a Phase 3 trial is not necessary per guidance from the FDA, we will determine if any additional clinical trial expense is beneficial to further developing our core technologies while we seek to license both PH-10 and potentially PV-10 depending on the timing for the optimal deal structure for our stockholders.The table below summarizes our projects, the actual costs expended to date and costs expected for 2010. 12 Projects Planned Project Cost Expenditures through March 31, 2010 Remaining after March 31, 2010 Melanoma $ $ $
